Title: Mary Smith Cranch to Abigail Adams, 25 April 1785
From: Cranch, Mary Smith
To: Adams, Abigail


     
      N1:85
      My Dear Sister
      Braintree April 25th 1785
     
     I reciv’d your September Letters a little while after I sent off my November ones, and a Feast they were to me. Mr. Storer inform’d us of your leaving England, any thing further was all conjecture. We have not had one chance of Sending to you this winter except by the way of Amsterdam last week: but as I thought you would get a Letter sooner from England, and Capn. Lyde was to sail soon, I would wait and Send by him. Doctor Tufts met with Colln. Norton in Boston who was going Passenger in the Amsterdam Vessal and was to be landed or left in the Downs. By him he wrote a short Letter he had not time for more. I should have done the same had I known of the opportunity in Season.
     Your December and January Letters we reciev’d the 13th. of this month. I need not decribe the pleasure we felt upon being inform’d of your welfair after a tedious interval of Six month. Had you been in England we could have heard from you often. There have been many Letters from thince in the course of this winter. We reciev’d your December Letters almost a week before we knew we had later ones on board the Ship. Mr. Tyler reciev’d only one from Emelia, Dated September in the first Pacquit. He look’d very cross. It was nothing but a scolding Letter he said. I told him I was very glad of it. Such an one was all he deserv’d, and that had my Cousin possessed my Spirit he would not have had one. I told him also that my last date was the 12th of December. That Captain Scot had arriv’d, and that you had receiv’d the Letters sent by him, but I refused to read him that part of your Letter in which you so Picturesquely decribe the reception of them. Ask’d him whether after setting such an example of neglect and exerciseing the Power he knew he had to give Pain, He thought he ought to expect any more. He was nettled and I design’d he should be. I had no doubt but he had more on Boad ship, but it was hard, that one should suffer so long Such Cruel Suspence and the other none. He was gone to Plymouth Court when we reciev’ his Pacquit, and did not come home till the last of the Week. He stay’d at home and pouted away all Sunday. Monday morning He sent a messanger to Deacon Storers to inquire if he had not reciev’d a Pacquit for him. The man return’d about Noon with a volume of Letters for him and several for others. I gave him yours to him Which was inclosed in Mr. Cranchs. I have read both Mr. Adams’s and yours, and have heard parts of Emelias, and you may if you please assure her that he never fails of reading that part in one of them, wherin She tells him that Mrs. Hall told her Papa that Mr. T. was a very handsome Man.
     We thought for a long time that you were in England. We had some accounts that made it probable you would be there, and concluded you were ingag’d in a round of company and amusements, but by your Letters I find that Some of our Social evenings would have been a cordial to you. This winter has been indeed a Solotary one to me. There never has been a time since I liv’d in Braintree, when I should have miss’d your Company so much as since you left us. Your Supporting presence and kind assistance, through the goodness of Providence, I have not needed as in times past. I have had much of the Rhumatism this winter but have not been confin’d to my Chamber above three or four Days. Betsy has had her Health much better than usual, not one turn of the pain in her Stomach that used to afflict her so.
     Mr. Cranch has been as usual in Boston except Sundays all winter. Billy at College and Betsy or Lucy have been either at Weymouth or Germantown. Mr. T but little at home.—He is very fond of being drove about in a Sliegh you know, and we never had finer roads for it than the last winter, nor did it ever continue longer. The poor Cattle and Horses would tell us so if they could speak, both Beast and Man were tir’d of it. Mr. T has been rather unlucky in his plans for the sleighing season. In the beginning of it, he took a Gay Horse of Thomson Baxters to keep for the use of the Sleigh. He had not used him above three times before he lamed him so much that he could not use him again the whole winter and was oblig’d to keep him, and hire another, for the Sleigh could not go with one: and ours made so poor a Figure by the side of his, that he would not do by any means. But this is not all. About the middle of March the lame Horse was thought well enough to be return’d, and Mr. T was very loth to be at the expence of keeping him so long for nothing. He was determin’d to have one ride with him before he put him home. He invited us Ladies to go to Germantown with him. The Horse was so fat and so Gay that we were affraid: but Mr. T could not think there could be any danger. We Ventur’d. The Snow was in some places quite gone tho much bankd in others. We got as far as Deacon Webbs Bridge. It was bare. The Horses were obstinate and would not draw. It was a dangerous place. We got out, and left Mr. T and John in. Mr. Vessy happen’d to be ingag’d. They whip’d but all to no purpose. They got out. Mr. T whip’d and John push’d behind, and we three stood in the wet to see what the result would be. After much Flagilation they started and went like the wind. Mr. T being out, had no command of the Horses. The Lane between Mr. Mashes Marshes and Mr. Vesseys was much bank’d. The Sleigh was immediately overset. The Horses ran Scraping the Top of it against the Fence till they tore it all to peices. Thus ended the Sleighing for the winter. The Glass lamps happen’d not to be on and the Glasses in the Back and Sides were not broke. Mr. T had depriv’d the Sleigh of its Gloomy appearence by rendering it light both by day and night.
     
     I am really greiv’d that your Friend Should Sacrifice his Health and spend all the best of his days in the service of his Country and yet not be able to lay up enough to admit him to spend the evening of them in retirement and repose. Dearly as I love you and much as I miss you I most Sincerly wish you had been with him from his first going abroad. I dare say he is now more than ever sensible how necessary you are to his Health and Happiness. The more important the Business is in which a Man is ingag’d the more he stands in need of a Sensible prudent and discreet companion, and he never will make so good a Figure without as with such an one. Turn your thoughts to our worthy Parson. I need not bring an other Instance.
     Mrs. Hall looks in fine Health considering her age. I told her soon after you went a way that if She wanted any thing and would be so good as to apply to me I had orders to supply her. She said she did not want any thing. I sent Betsy one day this winter to bring her to dine with me. As she was comeing she told Betsy She heard you had left orders with Doctor Tufts to give your poor Neighbours and a number of widows something at Thanksgiving. She took it very hard that She was not among the number. She was sure nobody was poorer than she was. That she had nothing that she could command, “That every thing she had was in Mr. A’s Hands.” Betsy told her that the Doctor would have thought he should have insulted her if he had done it in that way. That she knew I had orders to supply her with every thing she wanted, and that she was Sure that her uncle and aunt wish’d her to have every thing for her comfort. I did not know of this till after she was gone or I should have talk’d with her upon the matter. As soon as I reciev’d your Letters I went to see her, and told her I had again reciev’d orders to supply her with any thing She might want and ask her to let me know what she wish’d for. She said as before, that she did not want any thing. I did not tell her, you had sent me money to lay out for her, for the reason you gave for not sending it immediately to her. She was very warm. She said she thought very hard of it that you did not leave her something when you went away that she could have commanded and done what she pleas’d with. That Mr. A had all she was worth in the world in his Hands. That she had not ask’d for any Interest for twenty four years. That she could not now earn her living. That she was a burthen upon her son, not that he complain’d She said, but she was sure she was. That you was very kind to her while you was here. That you did not let her want for any thing. But to ask for any thing of Doctor Tufts or me, was so like beging that She Could nor would not. I ask her why she did not tell you so before you went away. She did not think You would have gone so soon. I told her I knew you wish’d her to have every thing in that way that would make her happiest. That I should let you know her mind. I thought it would be best to give her the money you sent, taking a recept for it. I did not give it to her then, thinking it best to wait till I should recieve another Letter, and then tell her that you had sent it to her. I ask’d the Doctors advise. He thought so too. I have now reciev’d another and shall give it to her as soon as I can see her and shall wait your orders before I offer her any thing further.
     I shall dispose of the money for Louisia as I think best. She is well and so they were all. We have no very good accounts of her Papa. Some people from the place where he is say that he is out of business and does not behave well.
     I had a Letter from Sister Shaw last week. She is well. Your Sons also. They are very good children. Cousin Charles will enter College without doubt Mr. Shaw thinks. Tommy pulls up his uncle says.
     I shall be gratified, when they are where I can be of use to them and repay some of the obligations I am under to their Parents. I fear you will think Cousin John so necessary to your Happiness that you will not part with him. From the accounts I have of him I do not wonder you wish to detain him with you, but our own pleasures are soon given up when we cannot enjoy them without injuring our children. To know that they are great and good will give us the most Satisfaction, be they where they will. I want more than I can express to see him, Sweet Youth! I could have shed Tears at your description of his walking away a little morftified upon not finding any Letters for him among those he had taken so much pains to procure. It shall not be so again. He will have enough this time to make up his dissapointment. I shall thank him for mine. His uncle is much pleass’d with those to him and will not fail to answer them. His cousins will remember him also. If I have time I shall write to Cousin Nabby. Dear Girl she does not know how anxious I am for her Happiness.
     I fear my dear sister your Health will suffer greatly for want of exercise. I hope soon to hear you are in England. You will be then able to walk, as tis the Fashon to do so there, unless your rank Should render your Feet useless. There are a thousand things which I want to ask you, and want to tell you that the distance renders improper, as Letters are so liable to be open’d. When you get to London we shall do better. Mr. A mentions his design of returning to his own country Soon, but I suppose he did not then know of his appointment to the Court of Great Britain. This I fear will retard your return but if you are there I shall feel as if you were half way home.
     Thank you my dear sister for the sattin you sent me. Tis a beautiful colour. I shall never veiw it but as a Token of the Tender affection of my sister. Uncle Quincy has been confind to his chamber with the Rhumatism in his hip and Leg ever since the beginning of November. He came down Stairs last week but has not been out of the House yet. He has been very sick part of the time. My visits when I was able to go out have been divided between him and the distress’d Family at Germantown. The latter have been so long the Tool-ball of fortune that they are almost wore out. The Farm The Great House and all the Land except thirty acres, Has by Some negotiations have fallen into the Hands of Major Swan. The remainder Mr. Guild attach’d as Mr. Parkers property and they have been all advertiz’d for Sale. The Family have been in expectation of being oblig’d to move they knew not where this whole winter. What will yet be done they know not. Mr. Guilds affairs are so involv’d with Mr. Parkers, that every thing he has in the world is attach’d, all the Furniture, and all her fortune in the Hands of the Executors. I hope she has not been so romantick as not to secure it. She was advis’d to do it before she was married, but she would not. Poor Creature, I went to see her last week; she looks as if she would sink into the earth. She lays in, this month. Mrs. Quincy is with her. She has charming spirits you know. Nancy will pine all the Flesh off her Bones.
     The Doctor wrote you that Mrs. Fitch had sent you a Box of Sweetmeats from the West Indias, and that he had desir’d uncle Smith to divide them among your Friends. He told me of it and desir’d me to see to its being done, but when I came to unpack the Box I found a Pot holding about two Quarts, mark on the cover Green citron and two others holding one Quart mark’d I know not what. They were rub’d out—and two pint Bottles of Cayenne. I did not open them as I thought it best to let them remain unopen’d till I heard from you. They are so well secur’d that I think they will keep a long time. Had they been articles that would have perish’d soon I should not have scrupled useing them, but as they are not, I chuse you should have the direction of them your self. Billy is under great obligations to his uncle, for the kind present of Books which he has made him. Be so kind as to present him my thanks also, but as he is not in present want of any, we shall wait till Mr. Adams returns. He will recieve them with double pleasure from the Hands of his uncle. At present we hardly know what will be of the most advantage to him. If he should Study Law as he now seems determin’d too do, Law Books would be most acceptable.
     The Violin cousin John is so kind as to give Billy is gone a Voyage to Cape Francois. Whether it will be benifited by it I cant say. I ask’d to borrow it till Mr. Cranch could meet with one for Billy as I supposed he would not carry it with him when he went, but his mama thought it would be an amusement to him and advis’d him to take it. “Then let me Buy one mama.” I found how the matter Stood so said no more about it. I thought you would have been as willing I should have it as that it should go a voyage.
     Aunt Smith would take it kind in you to write to her. She Says her Hands are too lame to hold a pen or she would write. Uncle open’d the Pacquit directed to him and was almost affronted that he had not one line. He talk’d of Sealing the cover and Sending it back a Blank paper.
     Our Neighbour Mrs. Bass has been confin’d the whole winter by bad managment of the shingles which she had in the beginning of it. She was in Boston. Was taken with a pain in her hip, thought it was the Rhumatism, advis’d with a Doctor. He order’d a Blister upon it. She came home, her Hip Broke out. She did not know what it was. She put on the Blister in the midst of them, but a dreadful peice of work she had with it. The irrupttion spread half round her and a great Blister as big as your hand besides did not help the naturaler Irritabillity of her Temper. She was seizd as soon as they began to heal with such Spasms in that side as if possible exceeded Betsy Winstows Winslows. They lasted a month. I had no expectation of her Life, but she is now much better, I think. I have seen enough of this dissorder to dread it.
     Mrs. Field is made quite happy by hearing from Ester. She is well and so are all your Nieghbours.
     Captain Brackit has lost that pale delicate little Daughter of his. Scattering the Kings-Evil which she had in her neck was the cause. Fanny Nash we fear will not live long. She is in a consumtion. Captain Jo. Baxter is going to marry Deacon Arnolds Widdow, much against her Friends advice, but of how little avail is this in such cases. But tis very hard when we think we see our Friends connecting themselves in a manner that will make their future Days unhappy, to be silent.
     I have heard so much of the fine climate of France, that the account you give me of the Gloom appearence of the winter Surprises me. Give me a warm House and an american winter I say.
     There are a number of things in your House which I think will be usefull for your Sons at college. They will want Sugar and Tea. There is one cannester unoppend and a little Breakfast-Tea in another. The Bag of Pepper Doer. Tufts thinks had better be sold. It will loose its strength. We find it necessary to open and shake the woolen Cloaths in your House very often. The Moths have got into the Hair of the trunks. We have order’d them to be keept Brush’d. I have at present a violent cold but as soon as tis better, I shall make a thorough rummage and pin all the woolens up close in Sheets. There is no other way to preserve them. Are there none of those cloaths that will do to be alter’d for Cousin Charles? The Fashon may alter so much, that Mr. Adams will not chuse to wear them. Cousin Charles is grown very tall I am told. I bought three pair of stockings for him last winter. Sister Shaw Says they must have more this Spring. I cloth’d them in Lamb-Skin for winter. Sister writes me that they did not put on their new Shirts till January, but that the Linnen was so poor that by the Time they had been wash’d twice or three times she had to mend them from one end to the other. I have I think got them a very pretty Piece of Linnin, and have sent for their measure. The children will make them as soon as they recieve them. I disign to take care of Cousins washing when he becomes a Collegian. I can then mend them in Season.
     Mr. Thacher is settled at Doctor Coopers, and is become quite an old story. Many of the People are gone to the old Brick. By the way they have made a very elligant house of it and have got an organ in it. Have you read Doctor Chauncys Book, which was publish’d in England last Summer? It has been much talk’d of there. It has been republish’d here, but instead of making a noise as it was thought it would, it has silenc’d every body. There has not been one attempt to answer that I can hear off. True or not, tis most admirable done.
     Weymouth are in an unsettled State yet and like to be so for any thing that appear at present. They have behaved oddly this winter, and treated the Doctor Shamfully, and all because he would not vote for a man he did not like.
     I hear that Lyde is to sail next Sunday. Mr. T would not write till the Court which began to set excepting two days last week this week was over, so that unless he writes in Boston which I should think he may, he will not write by this vessel. I dont know how it is with you, but I had rather have a Letter by every vessel than a volume at a time, and that but seldom. I wish you could see him when he is writing. Shut up in his chamber for a week together with about forty Books round him: I told him one day, that one Letter warm from the Heart and sent in Season was worth all of them. I ask’d him also what excuse he could make for his neglect. He said he should make none. I confess I felt too much to answer him. I will not take another Sheet. Som thing shall be left for the next vessel. Love to Mr. Adams and cousins. Adieu, may you be happy prays your affec Sister
     
      M Cranch
     
    